In re: Reven St. Romaine applying for writs of certiorari and mandamus to Section “G” of the Criminal District Court for the Parish of Orleans.
Writ granted. See Order.
ORDER
Considering the showing made by relator, It is ordered that the Honorable Frank J. Shea, Judge of Section “G” of the Criminal District Court for the Parish of Orleans, grant relator bail pursuant to his motion in the case of State of Louisiana v. Reven St. Romaine, Docket No. 182-330, or show cause in this Court on June 8, 1964, at 11 o’clock a. m., why the relief prayed for should not be granted.
It is further ordered that in the event the respondent judge fails to grant said bail on or before June 8, 1964, a writ of certiorari issue herein directing said judge to transmit to this Court the record- in duplicate, or a certified copy thereof -in duplicate, so that the validity of said proceedings may be ascertained.